Seevfrs, J.
The motion to set aside the sale was not based wholly on matters appearing of record, and the attempt was made to bring them to the attention of the court by affidavits. The appellee insists the abstract fails to show all the evidence before the court below is contained therein. This, upon examination, we are constrained to say is correct. It'has been fre^ anently held-that we cannot revise or modify a judgment unless the abstract' affirmatively shows all the evidence is contained therein.
Affirmed.